Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Christopher Daly on Monday, January 25, 2021.
Preamble of claims 2-15 amended to match preamble of claim 1:
2.	The MEMS vibration energy harvester of claim 1, wherein a first subset of the plurality of layers comprise transduction layers, a second subset of the plurality of layers comprise electrode layers, and a third subset of the plurality of layers comprise substrate layers.  
3.	The MEMS vibration energy harvester of claim 1, wherein the multi-layer beam is suspended from a base frame, the base frame thicker than the multi-layer beam, the base frame configured to provide support to the multi-layer beam during vibration, and wherein the multi-layer beam comprises the proof mass proximate to a center of the multi-layer beam.  
4.	The MEMS vibration energy harvester of claim 3, wherein the buckled multi-layer beam is configured to achieve bi-stable non-linear oscillation in response to the external vibrations.  
5.	The MEMS vibration energy harvester of claim 4, wherein the energy harvester is configured to generate at least 100μW continuous power in response to the external vibrations.  
MEMS vibration energy harvester of claim 2, wherein the transduction layers comprise at least one piezoelectric layer comprising piezoelectric material.  
7.	The MEMS vibration energy harvester of claim 6, wherein the piezoelectric material is selected from 5the group consisting of: lead zirconate titanate (PZT), barium titanate (BaTiO3), zinc oxide (ZnO), aluminum nitride (AIN), polyvinylidene difluoride (PVDF), and lead magnesium niobate-lead titanate (PMN-PT).  
8.	The MEMS vibration energy harvester of claim 6, wherein the transduction layers comprise one or more support layers, the support layers comprising one of a seed layer and a diffusion barrier.  
9.	The MEMS vibration energy harvester of claim 1, wherein the determined stress level and the determined thickness are selected to induce buckling of the multi-layer beam when a total compression in the multi-layer beam is higher than a critical buckling load of the multi-layer beam.  
10.	The MEMS vibration energy harvester of claim 1, wherein the determined stress level and the determined thickness are selected to achieve symmetric distribution of stress across the multi-layer beam with respect to a neutral axis of the multi-layer beam, thereby enabling the multi-layer beam to buckle in two directions.  
11.	The MEMS vibration energy harvester of claim 3, wherein the plurality of layers comprises one or more passivation layers, one or more active layers, one or more diffusion barriers, one or more substrate layers, one or more electrode layers, and one or more seed layers, the plurality of layers having a total thickness less than approximately 4μm.  
MEMS vibration energy harvester of claim 1, wherein the energy harvester comprises a suspended structure comprising one or more rows, each row comprising one or more multi-layer beams, each multi-layer beam having a (length/thickness) aspect ratio higher than 103.  
13.	The MEMS vibration energy harvester of claim 12, wherein each multi-layer beam has a width dimension selected to reduce buckling in a direction lateral to the multi-layer beam, while allowing buckling in a direction longitudinal to the multi-layer beam.  
14.	The MEMS vibration energy harvester of claim 13, the multi-layer beams are coupled to the proof mass to thereby reduce a rotation of the suspended structure about a rotation axis in relation to the longitudinal direction of the multi-layer beams.  
15.	The MEMS vibration energy harvester of claim 14, wherein a material of each of the plurality of layers is selected from the group consisting of: silicon, silicon dioxide, silicon nitride, gold, titanium, platinum, copper, aluminum, tungsten, piezoelectric material, silver, plastic, polymers, and zirconium dioxide, and wherein each of the plurality of layers has a thickness in the range of approximately 10nm to approximately 50μm.  





DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-15 
are considered to be allowable due to the inclusion of the following claim limitations: “…when a proof mass up to the order of 100 grams is added to the beam, wherein, in response to applied external vibrations having a vibration frequency less than approximately 100Hz and an acceleration amplitude of less than approximately 0.5g, the buckled multi-layer beam deflects and deforms to provide a greater than 0.05% strain to the at least one piezoelectric layer,...” in claim 1.
Claims 2-15 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837